Citation Nr: 0930845	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
bronchogenic cyst, status-post thoracotomy, with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Los Angeles, California.


FINDINGS OF FACT

1.  Throughout the entire time on appeal, the thoracotomy 
scar has been manifested by tenderness; involvement of at 
least 12 square inches (sq. in.) or limitation of function 
has not been shown.  

2.  Throughout the entire time on appeal, the left 
bronchogenic cyst has been manifested by complaints of 
dyspnea and shortness of breath upon heaving lifting or heavy 
work; pulmonary function tests (PFTs) do not show an FEV-1 of 
71-80 percent predicted or less, or an FEV-1/FVC of 71 to 80 
percent or less.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for a left 
bronchogenic cyst, status-post thoracotomy, with scar, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.97, 4.118, 
Diagnostic Code (DC) 6820-7804 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

At the onset, the Board notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were revised effective October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should 
an increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

Under the rating provisions applicable to scars, DCs 7801 
though 7805, in order to warrant a rating in excess of 10 
percent, the evidence must show:

*	scars, other than the head, face, or 
neck, that are deep or that cause 
limited motion in an area or areas 
exceeding 12 sq. in. (77 sq. cm.) 
(20 percent disabling under DC 
7801); or
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
for a thoracotomy scar have not been met.  

First, the evidence does not demonstrate scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 sq. in.  Here, the 
December 2005 VA examination noted that the scar measured 26 
cm. by 1 cm, which is substantially less than the 12 sq. in. 
or 77 sq. cm.

Also, there was no indication that the Veteran experienced 
any loss of motion of the affected areas.  The Board notes 
that the only functional impairment noted on the December 
2005 VA examination was the onset of dyspnea upon heavy 
lifting or heavy work.  Accordingly, the Board finds that a 
separate rating based upon limitation of function of the 
affected part is not warranted pursuant to DC 7805.

Because the weight of the evidence does not demonstrate that 
the Veteran's thoracotomy scar affects at least 12 sq. in. or 
causes limitation of function of the affected part, the Board 
finds that a disability rating in excess of 10 percent is not 
warranted under the applicable rating criteria.

Next, in determining whether the Veteran is entitled to a 
separate compensable rating for a respiratory disability, 
bronchogenic cysts are rated under DC 6820 for benign 
neoplasms of the respiratory system.  Under the applicable 
rating provisions of DC 6820, the disability is to be rated 
using an appropriate respiratory analogy.  38 C.F.R. § 4.118 
(2008).  Accordingly, as the December 2005 VA examination 
noted a restrictive defect, the Board will apply the rating 
criteria of DC 6845, which set forth the applicable rating 
criteria applicable to restrictive lung diseases.

In order to obtain a compensable disability rating for a 
bronchogenic cyst based on a restrictive lung disability, the 
evidence must show the following:

*	FEV-1 of 71 to 80 percent predicted (10 percent 
disabling under DC 6845); 
*	FEV-1/FVC of 71 to 80 percent (10 percent disabling 
under DC 6845); or
*	diffusion capacity of carbon monoxide, single breath, 
(DLCO (SB)) of 66 to 80 percent predicted (10 percent 
disabling under DC 6845).

After a review of the entire claims file, the Board finds 
that the Veteran's symptoms do not more nearly approximate 
the criteria for a compensable disability rating.

Specifically, although a December 2005 PFT revealed a 
restrictive ventilatory defect, it noted a FEV-1 of 82 
percent predicted before the bronchodilator and of 77 percent 
after the bronchodilator.  Moreover, his FEV-1/FVC was 122 
percent predicted, and the VA examiner interpreted the 
results as demonstrative of "a minor restrictive defect post 
bronchodilator."  Therefore, a compensable disability rating 
is not warranted based on FEV-1 and FEV-1/FVC findings, nor 
does the evidence suggest an increase is warranted for any 
problems with diffusion capacity of carbon monoxide.  

As the Veteran's PFT are not reflective of the criteria for a 
10 percent rating, the Board finds that a compensable rating 
for restrictive lung disease is not warranted at this time.  

Further, the Board has also considered the Veteran's 
statements alleging entitlement to a higher rating.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
left bronchogenic cyst, status-post thoracotomy, with scar; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than his assessment of the severity of his disability.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted but 
finds that the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, although the Veteran 
indicated in VA examinations that he experienced dyspnea and 
shortness of breath upon heaving lifting or heavy work, there 
was no indication in the record that his disability resulted 
in any occupational impairment or that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned rating.  

To the contrary, despite statements from the Veteran and 
other acquaintances indicating that he was prevented from 
doing heavy labor and lifting without tiring, he indicated at 
the December 2005 VA examination that had not lost any time 
from work.  

Additionally, the Veteran repeatedly requested an increase in 
disability rating citing his increased financial need because 
the cost of living increased and that "everything is too 
expensive."  However, while the Board does not question the 
sincerity of his financial need, this contention fails to 
demonstrate that his service-connected disability has 
resulted in marked interference with employment.  To the 
contrary, in a September 2006 statement, he expressly 
indicated that he was "doing easy work because [he] cannot 
do heavy lifting or heavy efforts."  

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that the Veteran's symptoms do 
not more nearly approximate the criteria for a rating in 
excess of 10 percent for his left bronchogenic cyst, status-
post thoracotomy, with scar.  The Board further finds that 
his symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter letters satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in August 2005, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.   

Further, a June 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the letter 
notified him that to substantiate his claim the medical or 
lay evidence must show a worsening or increase in severity of 
the disability and an effect on daily living.  The latter was 
evident in the statement indicating that evidence, such as 
the frequency and severity of symptoms, will be considered in 
determining the disability evaluation.  

Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a skin disability, as well 
informing him of the DC that applies to benign neoplasm of 
the respiratory system.  The claim was subsequently 
readjudicated, and a supplemental statement of the case was 
issued in September 2009.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records, and the 
Veteran submitted statements and statements from others on 
his behalf.  

Additionally, a specific VA medical examination pertinent to 
the issue on appeal was obtained in December 2005.  The Board 
further finds that the examination was adequate for rating 
purposes.  Specifically, the examiner interviewed the Veteran 
and conducted a physical examination, and there is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds that the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  

ORDER

A rating in excess of 10 percent for a left bronchogenic 
cyst, status-post thoracotomy, with scar, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


